Citation Nr: 1518606	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  12-15 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to September 1973, with additional National Guard service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2010 and August 2014 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

The evidence is at least in relative equipoise as to whether hypertension is aggravated by service-connected PTSD.


CONCLUSION OF LAW

The criteria for service connection for hypertension have been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for hypertension, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.

The Veteran asserts that he has hypertension which is aggravated by his service-connected PTSD.  Given the favorable nature of the Board's decision on this basis, the Board will not address the theory of direct service connection with regard to hypertension. 

Service connection may be established on a secondary basis for a disability that is shown to be proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).

With respect to whether a current disability exists, the record reflects a diagnosis of hypertension during the pendency of the appeal.  As such, the Board finds that there is evidence of a current disability for the purposes of secondary service connection.

With respect to whether the Veteran's hypertension was caused or aggravated by a service-connected disability, there are conflicting medical opinions.  An August 2010 VA examiner diagnosed essential hypertension and opined that it was less likely than not aggravated by the Veteran's PTSD.  In support of this opinion, the VA examiner stated that the Veteran's hypertension had not required any increase in medications since 2007 outside that which follows the natural progression of hypertension.  However, the Veteran also submitted several statements from his private physician, Dr. J. Belitz.  Dr. Belitz opined that periods of increased stress and anxiety from PTSD are known to elevate the blood pressure.  Dr. Belitz also stated that it was highly likely that the Veteran's PTSD caused episodic hypertension with periods of anxiety, exacerbating the underlying hypertension.  Another private physician, Dr. J. Arnett, also opined that it was highly likely that the Veteran's PTSD was contributing to the exacerbation of his hypertension.

Based on the foregoing, the Board finds the evidence is at least in relative equipoise regarding whether the Veteran's hypertension is aggravated by his service-connected PTSD.  Accordingly, resolving the benefit of the doubt in the Veteran's favor, the Board finds the Veteran's hypertension is aggravated by service-connected PTSD.  Therefore, service connection for hypertension is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for hypertension is granted.


REMAND

In an August 2014 rating decision, the RO denied entitlement to a TDIU.  In September 2014, the Veteran submitted a Notice of Disagreement with the August 2014 rating decision.  The record does not indicate that a Statement of the Case has been issued with regard to any of these claims.  The filing of a Notice of Disagreement initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  Remand is therefore required so that the Veteran may be issued a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case and notify the Veteran of his appellate rights with respect to the issue of entitlement to a TDIU.  In the notice and Statement of the Case, remind the Veteran that to vest the Board with jurisdiction over these issues, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2014).  If the Veteran perfects an appeal as to any of the issues, return the claims to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


